DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
Please note the examiner handling this application has changed. Any inquiry concerning this communication or earlier communications should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

 Response to Arguments
Applicant’s arguments, see Remarks filed 06/06/2022, have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection, as necessitated by amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1, 6-17, 22-32, 36-48 and 53- 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnes (US 2005/0136949 A1), hereinafter (“Barnes”), in view of Erskine, et al. (US 2005/0282559 A1), hereinafter (“Erskine”).

Claim 1
Barnes discloses a method comprising: selecting a rule from a plurality of rules (par. 0298, an authorized user may program the device 101 to monitor and/or restrict the use of the device 101 by one or more restricted users, etc. The restrictions (or limitations) may be based on various characteristics of the communication such as when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), the type of communication (personal video communication, telephone communication, SMS, email, fax, radio or TV, etc.), and/or other characteristics, etc.,  i.e. an authorized user selects one or more rules, such as when the communication is initiated, who (or what device) the communication is with, etc., and program the user device to monitor usage according to said one or more rules);
monitoring, by a device, the mobile user equipment with respect to the rule (par. 0298, authorized user may program the device 101 to monitor and/or restrict the use of the device 101 by one or more restricted users, etc.; also see par. 0306); and
applying, by the device, at least one consequence to the mobile user equipment when the rule is at least one of followed or violated (par. 0304, the programmed restrictions preclude the use of the device 101 in a restricted manner such as, for example, at a restricted location, for longer than a predetermined duration, for commercial exchanges greater than a predetermined value, for commercial exchanges at particular venders or types of venders, for commercial exchanges for particular products or types products, and/or in a manner that is inconstant with a stored restriction, etc.; par. 0306, …if the programming determines that the input is data to be monitored, a request for an action that is to be monitored or restricted, or data representing a triggering event, the device 101 monitors (stores, transmits, or both) the data, or prohibits (denies) the action according to the restriction and monitoring data stored in memory by the authorized user),
 wherein the at least one consequence comprises at least one of a reward or a punishment, and wherein the at least one consequence pertains to use of the mobile user equipment (par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, etc.; par. 0304 and par. 0306 as quoted above; also see par. 0330, other kinds of data (i.e., text, maps, emails, web pages, stock quotes, sports scores, etc.) are provided/displayed only when the vehicle is not moving, moving below a predetermined speed, parked, or when the engine is turned off to thereby reduce the distractions to the driver when driving, etc., i.e. imposition of the restriction or removal thereof is considered a punishment or reward  and may further be considered an incentive to the user to perform predetermined tasks or to avoid performing predetermined tasks).
Barnes fails to teach the rule to be applied to incentivize a user of mobile user equipment to perform a desired behavior in regards to use of the mobile user equipment; placing an inviolable restriction on the mobile user equipment; wherein: the inviolable restriction comprises at least one of cost, usage limit, or usage parameters; and providing a warning to a user of the mobile user equipment when an inviolable restriction is immanent; and wherein the rule comprises at least one rule selected from usage limit on at least one activity of photography, videography, music listening, or gaming.
In the same field of endeavor, Erskine teaches the rule to be applied to incentivize a user of mobile user equipment to perform a desired behavior in regards to use of the mobile user equipment ([0005], disclosed system allows a Supervisor, such as a parent or manager, to establish individual profiles for supervised Users of respective wireless phones across a range of parameters, user profile allows the use of the phone by the child, subject to controls over data usage, as specified by the Supervisor, for example, the disclosed system allows the Supervisor to limit the number of text messages sent and/or received during a specified control period, such as a week or a month, to a predetermined maximum number of messages and/or kilobytes and to prevent incoming and/or outgoing messages during specified periods, such as during school hours, except from and/or to predetermined numbers or addresses (collectively “always-accessible addresses” or “always-accessible identifiers”) specified by the Supervisor (~limits define desired behavior user of mobile equipment is expected to follow));
placing an inviolable restriction on the mobile user equipment ([0009], if a supervised user attempts to use a data service during a period in which such use is prohibited, or from a prohibited geographic region, a message can be played or displayed to the user indicating that the attempt will not be honored at that time and/or from that location); wherein: the inviolable restriction comprises at least one of cost, usage limit, or usage parameters ([0044], user profile data specifies how the respective wireless phone can be used and characteristics associated with such usage, the user profile data can impose restrictions on the use of a phone associated with the user profile data); and
providing a warning to a user of the mobile user equipment when an inviolable restriction is immanent ([0044], user profile data can specify that warnings and/or alerts regarding phone usage are to be provided to the User or Supervisor S1 10 without restricting phone use, such warnings or alerts can indicate that usage restrictions are in effect or provide alerts that pertain to the amount of phone usage); and
wherein the rule comprises at least one rule selected from usage limit on at least one activity of photography, videography, music listening, or gaming ([0142], profile database 32, which has been described above, stores information about limitations the Supervisor places on wireless usage of a managed wireless phone, the limitations can be in terms of the cumulative number of minutes of voice or data phone usage over a control period, a number of sent and/or received messages, a number of sent and/or received bytes, or other appropriate quantitative limitation (collectively herein referred to as an “allowance”), one allowance for a user can relate to video, a voice call allowance 192, a text messaging allowance 194, a multimedia messaging allowance 196 and an Internet browsing allowance, additional allowances can be included, such as for streaming video and downloading video files, executable programs (such as games), instant messaging and the like).
Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the application restriction process of Barnes to include placing of strict restrictions based on device usage and provide warnings when said restrictions are imposed, as taught in Erskine, so as to prevent and control usage of the device under particular conditions and circumstances according to supervisory rules. (See Erskine [0003-0004])


Claim 6
Barnes as modified further teaches [T]he method of claim 1, wherein the rule comprises at least one rule selected from usage limit or usage parameters, and wherein the usage limit comprises a limit on at least one activity of video chatting, internet usage, video watching, or social media usage (Barnes, par. 0298, The restrictions (or limitations) may be based on various characteristics of the communication such as when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), the type of communication (personal video communication, telephone communication, SMS, email, fax, radio or TV, and/or other characteristics).

Claim 7
Barnes as modified further teaches [T]he method of claim 6, wherein the limit comprises at least one of an absolute prohibition, a maximum usage per unit time, or a minimum usage per unit time (Barnes, par. 0298, The restrictions (or limitations) may be based on various characteristics of the communication such as when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), duration of the communication, the cumulatively duration of communications per day, here restrictions may be absolute regardless of limit, e.g. when the communications is made to a restricted destination, or based on maximum limit, e.g. duration of the call being above the limit and/or cumulate duration per day being above a maximum limit). 

Claim 8
Barnes as modified further teaches [T]he method of claim 6, wherein the usage parameters include a blacklist of forbidden sites, a category of forbidden activity, a time of day restriction, a day of week restriction, or a day of year restrictions (Barnes, par. 0298, when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), the type of communication, etc.; also see Barnes, par. 0312,  transmission restriction can be associated with a directory (or folder), a file, an email, type of data, size of data file, or any other set of data. Transmission of data may be restricted based on the identity of the creator, the creating device, the data type, creation date/time, the transmission type (e.g., email, File Transfer Protocol, or other type), transmission time, destination (e.g., domain, IP address, telephone number, user, area code, exchange, or other address), transmitting device, transmitting user, destination device type (e.g., printer, device, computer system), communication link (e.g., wired, wireless, PAN, LAN, WAN), and/or any other criteria).

Claim 9
Barnes as modified further teaches [T]he method of claim 1, wherein the mobile user equipment comprises at least one device selected from the following: a mobile phone, a personal digital assistant, a tablet, a personal computer, a radio equipped vehicle, or a radio equipped purse, bag, backpack, briefcase, or watch (Barnes, par. 028, multi-function communications device 101 that includes conventional mobile phone and personal digital assistant (PDA) capabilities). 

Claim 13
	Barnes as modified further teaches [T]he method of claim 1, wherein the usage limit comprises a limit on at least one activity of calls, texts, short message service (SMS) messages, multimedia messaging service (MMS) messages, video chatting, internet usage, video watching or  social media usage (Barnes, par. 0298, a parent may provide the child with a device 101 or share their device 101 with the child and program the device 101 to monitor and/or restrict the child's use of the device 101, for example, for communications including emails, telephone calls, instant messaging, and/or long distance telephone calls. The restrictions (or limitations) may be based on various characteristics of the communication such as when the communication is initiated, who (or what device) the communication is with, the duration of the communication, etc.).

Claim 14
	Barnes as modified further teaches [T]he method of claim 13, wherein the limit comprises at least one of an absolute prohibition, a maximum usage per unit time, or a minimum usage per unit time (Barnes, par. 0298, the duration of the communication, the cumulatively duration of communications (e.g., per day)).

Claim 15
	Barnes as modified further teaches [T]he method of claim 1, wherein the usage parameters include a blacklist of forbidden sites, a category of forbidden activity, a time of day restriction, a day of week restriction, or a day of year restrictions (Barnes, par. 0298, when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), the type of communication, etc.; also see Barnes, par. 0312,  transmission restriction can be associated with a directory (or folder), a file, an email, type of data, size of data file, or any other set of data. Transmission of data may be restricted based on the identity of the creator, the creating device, the data type, creation date/time, the transmission type (e.g., email, File Transfer Protocol, or other type), transmission time, destination (e.g., domain, IP address, telephone number, user, area code, exchange, or other address), transmitting device, transmitting user, destination device type (e.g., printer, device, computer system), communication link (e.g., wired, wireless, PAN, LAN, WAN), and/or any other criteria).
Claim 16
	Barnes as modified further teaches [T]he method of claim 1, further comprising: identifying a location of the mobile user equipment, wherein the monitoring comprises the identifying the location (Barnes, 0299, the device 101 may be programmed to monitor the location of the user carrying the device, which may include what facilities the user enters, the address(es) visited, what venders the user visits, etc.; also see par. 0304) . 

Claim 17
	Barnes as modified further teaches [T]he method of claim 16, further comprising: mapping the location of the mobile user equipment, based on the identifying (Barnes, par. 0093, The location data may be used with map data stored in memory of the device 101, or stored in a computer system with which the device 101 communicates (such as in a vehicle computer system or remote computer) to provide a real world location (e.g., a street, intersection, address, complex, or business)). 

Claim 22
	Barnes as modified further teaches [T]he method of claim 1, wherein the method is performed in the mobile user equipment (Barnes, par. 0306, if the programming, in the mobile device,  determines that the input is data to be monitored, a request for an action that is to be monitored or restricted, or data representing a triggering event, the device 101 monitors (stores, transmits, or both) the data, or prohibits (denies) the action according to the restriction and monitoring data stored in memory by the authorized user). 



Claim 23
The limitation of “wherein the method is performed in one or more servers” is obvious in view of the teachings of Barnes in view of Erskine. In particular, Barnes discloses: upon request from a remote computer system, or periodically, the device 101 transmits information such as the user's destination, the user's location, the user's mobility (whether the user is in a vehicle of transportation or not), select CCD, nearby user device information, user profile data, and/or information relating to communications, commercial exchanges, audible and visual inputs, and other inputs of the device. The received information is stored for further processing and/or review (Barnes, par. 0307; also see pars. 0301-0302, remotely monitor usage data of the mobile device). Barnes Further discloses a vehicle may house one or more of the modules described herein for the device 101 and/or may perform the functions of one or more of the modules described herein. For example, the vehicle may include the GPS receiver and provide location information to the device, etc., a device 101 of the present invention may be integral to the vehicle (although it would not be a handheld device) and/or distributed therein), a remote user (e.g., an authorized user) of the device 101 integrated into the vehicle can transmit a request to monitor live (or receive previously stored) inputs of a video camera capturing where the vehicle is being driven (i.e., capturing images in front of the vehicle) and/or capturing images of activities inside the vehicle, etc.). Barnes further discloses many of the embodiments described below include establishing a communication link or performing some other action upon occurrence of an event such as when the user with the device of the present invention is within a predetermined distance of a point of sale, etc., the communication link may be established by the device or the remote computer system depending on the design of the system and on which system senses the occurrence of the event as will be evident to those skilled in the art. 
Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to implement the method of Barnes in one or more computer systems (servers), in the mobile device and/or in a combination thereof, so as to meet the system design requirements, such as external systems availability and connectivity, desired functionability, costs, co-existing applications, and other factors as suggested by Barnes (see par. 0027 and par. 0033).

Claim 24
Barnes as modified further teaches [T]he method of claim 1, further comprising:issuing an alert, wherein the at least one consequence comprises the alert (Barnes, par. 0299, name and/or address data may be transmitted to the device 101 as the user enters or approaches the location; par. 0304, the device 101 may be programmed to transmit an email, a page, or other type of transmission that includes information that the user has entered a restricted area, attempted to use the device 101 in a restricted manner (a use for which a restriction has been programmed in the device), or has otherwise used, or attempted to use, the device 101 an unauthorized manner or in some unauthorized fashion, etc., the authorized user can also program the device 101 to inform the restricted user that a restriction has been placed on the requested action and that the user is not authorized to engage in the requested action). 

Claim 25
	Barnes as modified further teaches [T]he method of claim 24, wherein the alert comprises an alert to the user of the mobile user equipment (Barnes, par. 00299 and par. 0304 as quoted above). 

Claim 26
Barnes as modified further teaches [T]he method of claim 24, wherein the alert comprises an alert to a family member of the user of the mobile user equipment (Barnes, par. 0304, The device 101 can be programmed to transmit the data to any remote computer system for storage, another device, a telephone, or a telephone message recording device. For example, when the user (e.g., a child) travels to a "restricted" area (e.g., a predetermined restaurant, any bar, a particular home, a predetermined address, and/or a vender or type of vender, etc.), the device 101 automatically establishes a voice communication link with a predetermined telephone number; also see Barnes, par. 0305, Information of an attempted use for a restricted use (and/or non-restricted uses) can be transmitted to the remote device; and par. 0309, This application may be used by a parent (or employer) to determine the current and previous locations of a child (or employee), and to determine the person's expected arrival time at the intended destination).

Claim 27
 Barnes as modified further teaches [T]he method of claim 26, wherein the alert comprises at least one of element of information of the following: a distance to the mobile user equipment, a location of the mobile user equipment, or a path to the mobile user equipment (Barnes, par. 0299, the device 101 may be programmed to monitor the location of the user carrying the device, which may include what facilities the user enters, the address(es) visited, what venders the user visits, etc. The location may then be periodically transmitted to a remote computer system or a location notification can be transmitted to a remote destination if the user enters a restricted location, etc., name and/or address data may be transmitted to the device 101 as the user enters or approaches the location).

Claim 28
 Barnes as modified further teaches [T]he method of claim 1, wherein the at least one consequence comprises a positive consequence (Barnes, par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, etc., therefore positive consequences comprised in removing the restrictions). 
Claim 29
Barnes as modified further teaches [T]he method of claim 28, wherein the positive consequence comprises unlocking a feature of the mobile user equipment (Barnes, par. 0303 as quoted above, also see Barnes, par. 0330, other kinds of data (i.e., text, maps, emails, web pages, stock quotes, sports scores, etc.) is provided/displayed only when the vehicle is not moving, moving below a predetermined speed, parked, or when the engine is turned off to thereby reduce the distractions to the driver when driving i.e. removing communication restriction). 

Claim 30
Barnes as modified further teaches [T]he method of claim 28, wherein the positive consequence is tied to performance of a task (Barnes, par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, etc.; also see par. 0330, only when the vehicle is not moving, moving below a predetermined speed, etc.).

Claim 31
Barnes as modified further teaches [T]he method of claim 30, wherein the task comprises at least one action selected from calling a predetermined number, texting a predetermined number, emailing a predetermined address, traveling a predetermined route, or avoiding negative infractions for a predetermined period of time (Barnes, par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, etc.; par. 0330, only when the vehicle is not moving, moving below a predetermined speed, etc., to thereby reduce the distractions to the driver when driving; also see par. 0298, who (or what device) the communication is with).  

Claim 64
Barnes as modified further teaches [T]he method of claim 1, wherein the consequence persists beyond a time when the rule is followed or violated (Barnes, par. 0304, the programmed restrictions preclude the use of the device 101 in a restricted manner such as, for example, at a restricted location, for longer than a predetermined duration). 

Claim 66
Barnes as modified further teaches [T]he method of claim 1, wherein the rule consists of a restriction selected from the set including: distance from a family member, distance from a home; distance from a vehicle; and distance from a school. (Barnes: (pars. 0299-0300, the device 101 may be programmed to monitor the location of the user carrying the device, which may include what facilities the user enters, the address(es) visited, what venders the user visits, etc.,  the device 101 can be programmed to monitor the user devices 101 that are nearby the user's device 101, i.e., within a predetermined distance such as within communication range, etc.; also see  par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, checking into a hotel, turning on the device, turning off the device, making a purchase, etc. This feature of the device 101 is also useful for employers to limit the use of the device 101 by the employer's employees, i.e. employee checks in the employment place for example; par. 0304, the programmed restrictions preclude the use of the device 101 in a restricted manner such as, for example, at a restricted location; and pars. 0425-0426, determining when the device is within a predetermined distance from a point of interest). 



Claim 32
Barnes discloses a device comprising a processor and copter program code (fig.1 and associated text in pars. 0028-0028, a multi-function communications device 101 that includes conventional mobile phone and personal digital assistant (PDA) capabilities, etc., a central processing unit (CPU) 150, including a processor 155, a memory 160 (including volatile and nonvolatile), etc.), configured to:
select a rule from a plurality of rules (par. 0298, an authorized user may program the device 101 to monitor and/or restrict the use of the device 101 by one or more restricted users, etc., the restrictions (or limitations) may be based on various characteristics of the communication such as when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), the type of communication (personal video communication, telephone communication, SMS, email, fax, radio or TV, etc.), and/or other characteristics, etc.,  i.e. an authorized user selects one or more rules, such as when the communication is initiated, who (or what device) the communication is with, etc., and program the user device to monitor usage according to said one or more rules);
monitor the mobile user equipment with respect to the rule (par. 0298, authorized user may program the device 101 to monitor and/or restrict the use of the device 101 by one or more restricted users, etc.; also see par. 0306); and
apply at least one consequence to the mobile user equipment when the rule is at least one of followed or violated (par. 0304, the programmed restrictions preclude the use of the device 101 in a restricted manner such as, for example, at a restricted location, for longer than a predetermined duration, for commercial exchanges greater than a predetermined value, for commercial exchanges at particular venders or types of venders, for commercial exchanges for particular products or types products, and/or in a manner that is inconstant with a stored restriction, etc.; par. 0306, …if the programming determines that the input is data to be monitored, a request for an action that is to be monitored or restricted, or data representing a triggering event, the device 101 monitors (stores, transmits, or both) the data, or prohibits (denies) the action according to the restriction and monitoring data stored in memory by the authorized user),
 wherein the at least one consequence comprises at least one of a reward or a punishment, and wherein the at least one consequence pertains to use of the mobile user equipment (par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, etc.; par. 0304 and par. 0306 as quoted above; also see par. 0330, other kinds of data (i.e., text, maps, emails, web pages, stock quotes, sports scores, etc.) are provided/displayed only when the vehicle is not moving, moving below a predetermined speed, parked, or when the engine is turned off to thereby reduce the distractions to the driver when driving, etc., i.e. imposition of the restriction or removal thereof is considered a punishment or reward  and may further be considered an incentive to the user to perform predetermined tasks or to avoid performing predetermined tasks).
Barnes fails to teach the rule to be applied to incentivize a user of mobile user equipment to perform a desired behavior in regards to use of the mobile user equipment; placing an inviolable restriction on the mobile user equipment; wherein: the inviolable restriction comprises at least one of cost, usage limit, or usage parameters; and providing a warning to a user of the mobile user equipment when an inviolable restriction is immanent; and wherein the rule comprises at least one rule selected from usage limit on at least one activity of photography, videography, music listening, or gaming.
In the same field of endeavor, Erskine teaches the rule to be applied to incentivize a user of mobile user equipment to perform a desired behavior in regards to use of the mobile user equipment ([0005], disclosed system allows a Supervisor, such as a parent or manager, to establish individual profiles for supervised Users of respective wireless phones across a range of parameters, user profile allows the use of the phone by the child, subject to controls over data usage, as specified by the Supervisor, for example, the disclosed system allows the Supervisor to limit the number of text messages sent and/or received during a specified control period, such as a week or a month, to a predetermined maximum number of messages and/or kilobytes and to prevent incoming and/or outgoing messages during specified periods, such as during school hours, except from and/or to predetermined numbers or addresses (collectively “always-accessible addresses” or “always-accessible identifiers”) specified by the Supervisor (~limits define desired behavior user of mobile equipment is expected to follow));
placing an inviolable restriction on the mobile user equipment ([0009], if a supervised user attempts to use a data service during a period in which such use is prohibited, or from a prohibited geographic region, a message can be played or displayed to the user indicating that the attempt will not be honored at that time and/or from that location); wherein: the inviolable restriction comprises at least one of cost, usage limit, or usage parameters ([0044], user profile data specifies how the respective wireless phone can be used and characteristics associated with such usage, the user profile data can impose restrictions on the use of a phone associated with the user profile data); and
providing a warning to a user of the mobile user equipment when an inviolable restriction is immanent ([0044], user profile data can specify that warnings and/or alerts regarding phone usage are to be provided to the User or Supervisor S1 10 without restricting phone use, such warnings or alerts can indicate that usage restrictions are in effect or provide alerts that pertain to the amount of phone usage); and
wherein the rule comprises at least one rule selected from usage limit on at least one activity of photography, videography, music listening, or gaming ([0142], profile database 32, which has been described above, stores information about limitations the Supervisor places on wireless usage of a managed wireless phone, the limitations can be in terms of the cumulative number of minutes of voice or data phone usage over a control period, a number of sent and/or received messages, a number of sent and/or received bytes, or other appropriate quantitative limitation (collectively herein referred to as an “allowance”), one allowance for a user can relate to video, a voice call allowance 192, a text messaging allowance 194, a multimedia messaging allowance 196 and an Internet browsing allowance, additional allowances can be included, such as for streaming video and downloading video files, executable programs (such as games), instant messaging and the like).
The difference between Barnes in view of Erskine and the amended claim 32 is in the system comprises a server, as recited in the claim.
However, such a difference is obvious in view of the teachings of Barnes. In particular, Barnes discloses upon request from a remote computer system, or periodically, the device 101 transmits information such as the user's destination, the user's location, the user's mobility (whether the user is in a vehicle of transportation or not), select CCD, nearby user device information, user profile data, and/or information relating to communications, commercial exchanges, audible and visual inputs, and other inputs of the device. The received information is stored for further processing and/or review (par. 0307; also see pars. 0301-0302, remotely monitor usage data of the mobile device). Barnes Further discloses a vehicle may house one or more of the modules described herein for the device 101 and/or may perform the functions of one or more of the modules described herein. For example, the vehicle may include the GPS receiver and provide location information to the device, etc., a device 101 of the present invention may be integral to the vehicle (although it would not be a handheld device) and/or distributed therein), a remote user (e.g., an authorized user) of the device 101 integrated into the vehicle can transmit a request to monitor live (or receive previously stored) inputs of a video camera capturing where the vehicle is being driven (i.e., capturing images in front of the vehicle) and/or capturing images of activities inside the vehicle, etc.). Barnes further discloses many of the embodiments described below include establishing a communication link or performing some other action upon occurrence of an event such as when the user with the device of the present invention is within a predetermined distance of a point of sale, etc., the communication link may be established by the device or the remote computer system depending on the design of the system and on which system senses the occurrence of the event as will be evident to those skilled in the art. 
Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the application restriction process of Barnes to include placing of strict restrictions based on device usage and provide warnings when said restrictions are imposed, as taught in Erskine, so as to prevent and control usage of the device under particular conditions and circumstances according to supervisory rules. (See Erskine [0003-0004])

Claim 36
Barnes as modified further teaches [T]he system of claim 32, wherein the rule comprises at least one rule selected from usage limit or usage parameters (Barnes, par. 0298, The restrictions (or limitations) may be based on various characteristics of the communication such as when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), the type of communication (personal video communication, telephone communication, SMS, email, fax, radio or TV, etc.), and/or other characteristics). 

Claim 37
Barnes as modified further teaches [T]he system of claim 36, wherein the usage limit comprises a limit on at least one activity of calls, texts, short message service (SMS) messages, multimedia messaging service (MMS) messages, video chatting, , internet usage, music listening or social media usage. (Barnes, par. 0298, The restrictions (or limitations) may be based on various characteristics of the communication such as when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), the type of communication (personal video communication, telephone communication, SMS, email, fax, radio or TV, and/or other characteristics).

Claim 38
Barnes as modified further teaches [T]he system of claim 37, wherein the limit comprises at least one of an absolute prohibition, a maximum usage per unit time, or a minimum usage per unit time (Barnes, par. 0298, The restrictions (or limitations) may be based on various characteristics of the communication such as when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), duration of the communication, the cumulatively duration of communications per day, here restrictions may be absolute regardless of limit, e.g. when the communications is made, or based on maximum limit, e.g. duration of the call being above the limit and/or cumulate duration per day being above a maximum limit). 

Claim 39
Barnes as modified further teaches [T]he The system of claim 36, wherein the usage parameters include a blacklist of forbidden sites, a category of forbidden activity, a time of day restriction, a day of week restriction, or a day of year restrictions (Barnes, par. 0298, when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), the type of communication, etc.; also see Barnes, par. 0312,  transmission restriction can be associated with a directory (or folder), a file, an email, type of data, size of data file, or any other set of data. Transmission of data may be restricted based on the identity of the creator, the creating device, the data type, creation date/time, the transmission type (e.g., email, File Transfer Protocol, or other type), transmission time, destination (e.g., domain, IP address, telephone number, user, area code, exchange, or other address), transmitting device, transmitting user, destination device type (e.g., printer, device, computer system), communication link (e.g., wired, wireless, PAN, LAN, WAN), and/or any other criteria).

Claim 40
Barnes as modified further teaches [T]he system of claim 32, wherein the mobile user equipment comprises at least one device selected from the following: a mobile phone, a personal digital assistant, a tablet, a personal computer, a radio equipped vehicle, or a radio equipped purse, bag, backpack, briefcase, or watch (Barnes, par. 028, multi-function communications device 101 that includes conventional mobile phone and personal digital assistant (PDA) capabilities). 

Claim 44
Barnes as modified further teaches [T]he system of claim 32, wherein the usage limit comprises a limit on at least one activity of calls, texts, short message service (SMS) messages, multimedia messaging service (MMS) messages, video chatting, photography, videography, internet usage, music listening, video watching, social media usage, application usage, or gaming. (Barnes, par. 0298, a parent may provide the child with a device 101 or share their device 101 with the child and program the device 101 to monitor and/or restrict the child's use of the device 101, for example, for communications including emails, telephone calls, instant messaging, and/or long distance telephone calls. The restrictions (or limitations) may be based on various characteristics of the communication such as when the communication is initiated, who (or what device) the communication is with, the duration of the communication, etc.).

Claim 45
Barnes as modified further teaches [T]he system of claim 44, wherein the limit comprises at least one of an absolute prohibition, a maximum usage per unit time, or a minimum usage per unit time. (Barnes, par. 0298, the duration of the communication, the cumulatively duration of communications (e.g., per day)).

Claim 46
Barnes as modified further teaches [T]he system of claim 32, wherein the usage parameters include a blacklist of forbidden sites, a category of forbidden activity, a time of day restriction, a day of week restriction, or a day of year restrictions. (Barnes, par. 0298, when the communication is initiated, who (or what device) the communication is with, the duration of the communication, the cumulatively duration of communications (e.g., per day), the type of communication, etc.; also see par. 0312, transmission restriction can be associated with a directory (or folder), a file, an email, type of data, size of data file, or any other set of data. Transmission of data may be restricted based on the identity of the creator, the creating device, the data type, creation date/time, the transmission type (e.g., email, File Transfer Protocol, or other type), transmission time, destination (e.g., domain, IP address, telephone number, user, area code, exchange, or other address), transmitting device, transmitting user, destination device type (e.g., printer, device, computer system), communication link (e.g., wired, wireless, PAN, LAN, WAN), and/or any other criteria).

Claim 47
Barnes as modified further teaches [T]he system of claim 32, wherein the at least one memory and computer program code are further configured to, with the at least one processor, cause the system at least to identify a location of the mobile user equipment, wherein the monitoring comprises the identifying the location. (Barnes, 0299, the device 101 may be programmed to monitor the location of the user carrying the device, which may include what facilities the user enters, the address(es) visited, what venders the user visits, etc.; also see par. 0304). 

Claim 48
Barnes as modified further teaches [T]he system of claim 47, wherein the at least one memory and computer program code are further configured to, with the at least one processor, cause the system at least to map the location of the mobile user equipment, based on the identifying. (Barnes, par. 0093, The location data may be used with map data stored in memory of the device 101, or stored in a computer system with which the device 101 communicates (such as in a vehicle computer system or remote computer) to provide a real world location (e.g., a street, intersection, address, complex, or business)). 

Claim 53
Barnes as modified further teaches [T]he system of claim 32, wherein the system comprises the mobile user equipment. (Barnes, par. 0306, if the programming, in the mobile device, determines that the input is data to be monitored, a request for an action that is to be monitored or restricted, or data representing a triggering event, the device 101 monitors (stores, transmits, or both) the data, or prohibits (denies) the action according to the restriction and monitoring data stored in memory by the authorized user). 

Claim 54
The claim is rejected using the same grounds and motivation used for rejecting claim 23 above. Barnes further discloses a server as recited (Barnes, par. 0307, remote computer systems).
Claim 55
Barnes as modified further teaches [T]he system of claim 32, wherein the at least one memory and computer program code are further configured to, with the at least one processor, cause the system at least to issue an alert, wherein the at least one consequence comprises the alert. (Barnes, par. 0299, name and/or address data may be transmitted to the device 101 as the user enters or approaches the location; par. 0304, the device 101 may be programmed to transmit an email, a page, or other type of transmission that includes information that the user has entered a restricted area, attempted to use the device 101 in a restricted manner (a use for which a restriction has been programmed in the device), or has otherwise used, or attempted to use, the device 101 an unauthorized manner or in some unauthorized fashion, etc., the authorized user can also program the device 101 to inform the restricted user that a restriction has been placed on the requested action and that the user is not authorized to engage in the requested action). 

Claim 56
Barnes as modified further teaches [T]he system of claim 55, wherein the alert comprises an alert to the user of the mobile user equipment. (Barnes, par. 00299 and par. 0304 as quoted in the analysis of claim 55 above). 


Claim 57
Barnes as modified further teaches [T]he system of claim 55, wherein the alert comprises an alert to a family member of the user of the mobile user equipment. (Barnes, par. 0304, the device 101 can be programmed to transmit the data to any remote computer system for storage, another device, a telephone, or a telephone message recording device. For example, when the user (e.g., a child) travels to a "restricted" area (e.g., a predetermined restaurant, any bar, a particular home, a predetermined address, and/or a vender or type of vender, etc.), the device 101 automatically establishes a voice communication link with a predetermined telephone number; also see par. 0305, Information of an attempted use for a restricted use (and/or non-restricted uses) can be transmitted to the remote device; and par. 0309, This application may be used by a parent (or employer) to determine the current and previous locations of a child (or employee), and to determine the person's expected arrival time at the intended destination).

Claim 58
 Barnes as modified further teaches [T]he system of claim 57, wherein the alert comprises at least one of element of information of the following: a distance to the mobile user equipment, a location of the mobile user equipment, or a path to the mobile user equipment. (Barnes, par. 0299, the device 101 may be programmed to monitor the location of the user carrying the device, which may include what facilities the user enters, the address(es) visited, what venders the user visits, etc. The location may then be periodically transmitted to a remote computer system or a location notification can be transmitted to a remote destination if the user enters a restricted location, etc., name and/or address data may be transmitted to the device 101 as the user enters or approaches the location).

Claim 59
 Barnes as modified further teaches [T]he system of claim 32, wherein the at least one consequence comprises a positive consequence. (Barnes, par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, etc., therefore positive consequences comprised in removing the restrictions). 

Claim 60
Barnes as modified further teaches [T]he system of claim 59, wherein the positive consequence comprises unlocking a feature of the mobile user equipment. (Barnes, par. 0303 as quoted above, also see par. 0330, other kinds of data (i.e., text, maps, emails, web pages, stock quotes, sports scores, etc.) is provided/displayed only when the vehicle is not moving, moving below a predetermined speed, parked, or when the engine is turned off to thereby reduce the distractions to the driver when driving i.e. removing communication restriction). 

Claim 61
Barnes as modified further teaches [T]he system of claim 59, wherein the positive consequence is tied to performance of a task. (Barnes, par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, etc.; also see par. 0330, only when the vehicle is not moving, moving below a predetermined speed, etc.).

Claim 62
Barnes as modified further teaches [T]he system of claim 61, wherein the task comprises at least one action selected from calling a predetermined number, texting a predetermined number, emailing a predetermined address, traveling a predetermined route, or avoiding negative infractions for a predetermined period of time. (Barnes, par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, etc.; Barnes, par. 0330, only when the vehicle is not moving, moving below a predetermined speed, etc., to thereby reduce the distractions to the driver when driving; also see par. 0298, who (or what device) the communication is with).  

Claim 65
Barnes further discloses [T]he system of claim 32, wherein the consequence is configured to persist beyond a time when the rule is followed or violated. (Barnes, par. 0304, the programmed restrictions preclude the use of the device 101 in a restricted manner such as, for example, at a restricted location, for longer than a predetermined duration). 

Claim 67
Barnes as modified further teaches [T]he method of claim 32, wherein the rule consists of a restriction selected from the set including: distance from a family member, distance from a home; distance from a vehicle; and distance from a school. (Barnes: (pars. 0299-0300, the device 101 may be programmed to monitor the location of the user carrying the device, which may include what facilities the user enters, the address(es) visited, what venders the user visits, etc.,  the device 101 can be programmed to monitor the user devices 101 that are nearby the user's device 101, i.e., within a predetermined distance such as within communication range, etc.; also see  par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, checking into a hotel, turning on the device, turning off the device, making a purchase, etc. This feature of the device 101 is also useful for employers to limit the use of the device 101 by the employer's employees, i.e. employee checks in the employment place for example; par. 0304, the programmed restrictions preclude the use of the device 101 in a restricted manner such as, for example, at a restricted location; and pars. 0425-0426, determining when the device is within a predetermined distance from a point of interest). 



Claim 63
The claim represents program code corresponding to method recited in claim 1. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 1 above.  Barnes further discloses a system (e.g. mobile device 101) comprising a processor (150) executing a program code stored in an associated memory (160) (see Barnes, fig.1 and associated text in pars. 0028-0029; also see par. 0421, Appropriate software coding can readily be prepared by skilled programmers based on the teachings of the present disclosure, as will be apparent to those skilled in the relevant art(s). The present invention thus also includes a computer-based product which may be hosted on a storage medium and include instructions that can be used to program a computer to perform a process in accordance with the present invention).

Claim 68
Barnes as modified further teaches [T]he non-transitory computer-readable medium of claim 63, wherein the rule consists of a restriction selected from the set including: distance from a family member, distance from a home; distance from a vehicle; and distance from a school. (Barnes, pars. 0299-0300, the device 101 may be programmed to monitor the location of the user carrying the device, which may include what facilities the user enters, the address(es) visited, what venders the user visits, etc.,  the device 101 can be programmed to monitor the user devices 101 that are nearby the user's device 101, i.e., within a predetermined distance such as within communication range, etc.; also see  par. 0303, Imposition or removal of certain restrictions may also be dependent on the occurrence of an event such as the user arriving at a certain location, checking into a hotel, turning on the device, turning off the device, making a purchase, etc. This feature of the device 101 is also useful for employers to limit the use of the device 101 by the employer's employees, i.e. employee checks in the employment place for example; par. 0304, the programmed restrictions preclude the use of the device 101 in a restricted manner such as, for example, at a restricted location; and pars. 0425-0426, determining when the device is within a predetermined distance from a point of interest). 

2.	Claims 18-21 and 49-52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barnes in view Erskine and further in view of Dunko (US 2008/0004038 A1), hereinafter ("Dunko”).

Claim 18 
	Barnes in view of Erskine further discloses the device 101 can be programmed to monitor the user devices 101 that are nearby the user's device 101 (Barnes, par. 0300; also see par. 0094, The relative location refers to the location of the device 101 relative to another point of interest such as the distance (or in some applications the time) from a particular point of interest. For example, in some embodiments, in may be necessary to find the closest vender of a given product. In doing so, the relative location of the device 101 from each vender is compared to find the closest vender. The relative location to a point of interest may be determined from the absolute locations of the device 101 and the point of interest; and par. 0453).
	Barnes in view of Erskine does not clearly teach identifying a second location of a second mobile user equipment in relation to the mobile user equipment, wherein the monitoring comprises the identifying the second location. 
However, identifying/monitoring location of other related mobile devices is obvious in view of the teaching of Barnes above and/or in view of the teachings of Dunko.  In particular, Dunko teaches a mobile communication device including a wireless transceiver, a memory for storing contact information relating to other mobile communication devices of individuals and/or groups of individuals with whom the mobile communication device may communicate via the wireless transceiver; and a proximity-based configuration processor configured to request and receive location information relating to locations of the other mobile communication devices, and configuring the mobile communication device to communicate with the other mobile communication devices of the individuals and/or groups of individuals with a priority based on the location information (abstract; figs. 4-7 and associated text). Dunko further teaches proximities of the other mobile communication devices are determined with respect to a waypoint, which can be the location of the initiating mobile communication device (fig.7; par. 0057).
It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the mobile device of Barnes in view of Erskine by configuring the mobile device to obtain location information of one or more mobile communication devices included in the contact or buddy list of a mobile device, as taught by Dunko, so as to enable selection of particular individuals or group members based proximity to the mobile device. The modification will enable more sophisticated selection of communication parties based on criteria beyond simply whether the particular individuals or group members are present on the network as suggested by Dunko (see Dunko, par. 0010).

Claim 19
Barnes in view of Erskine further discloses the method of claim 16, further comprising: identifying locations of a plurality of related mobile user equipment (Barnes, par. 0300, the device 101 can be programmed to monitor the user devices 101 that are nearby the user's device 101).
Barnes in view of Erskine further teaches the relative location refers to the location of the device 101 relative to another point of interest such as the distance (or in some applications the time) from a particular point of interest. For example, in some embodiments, in may be necessary to find the closest vender of a given product. In doing so, the relative location of the device 101 from each vender is compared to find the closest vender. The relative location to a point of interest may be determined from the absolute locations of the device 101 and the point of interest (Barnes, par. 0094).
Barnes in view of Erskine does not clearly teach ranking the plurality of related mobile user equipment based on proximity to the mobile user equipment, wherein the at least one consequence comprises the identifying the locations.
However, ranking points of interest and/or other mobile device based on proximity is obvious in view of the teachings of Barnes in view of Erskine, as quoted above, and/or in view of the teachings of Dunko. In particular,  Dunko teaches a mobile communication device including a wireless transceiver, a memory for storing contact information relating to other mobile communication devices of individuals and/or groups of individuals with whom the mobile communication device may communicate via the wireless transceiver; and a proximity-based configuration processor configured to request and receive location information relating to locations of the other mobile communication devices, and configuring the mobile communication device to communicate with the other mobile communication devices of the individuals and/or groups of individuals with a priority based on the location information (abstract; figs. 4-7 and associated text). Dunko further teaches the initiating mobile phone may prioritize the group members in order of closest to furthest from a waypoint based on the requested location information (Dunko, fig.3B, par. 0064).
It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the mobile device of Barnes in view of Erskine by configuring the mobile device to obtain and rank location information of one or more mobile communication devices included in the contact or buddy list of a mobile device, as taught by Dunko, so as to enable selection of particular individuals or group members based proximity to the mobile device. The modification will enable more sophisticated selection of communication parties based on criteria beyond simply whether the particular individuals or group members are present on the network as suggested by Dunko (see Dunko, par. 0010).

Claim 20
Barnes as modified further teaches the method of claim 19, further comprising: contacting a first mobile user equipment of the plurality of the user equipment based on the ranking, wherein the at least one consequence comprises the contacting the first mobile user equipment (Dunko, fig.5, pars. 0052, pars. 0078-0079, based on the location proximity information returned to the initiating mobile phone, the initiating mobile phone compares the information to determine which particular individuals and/or group members in the PTT list are closest to the waypoint…, the initiating mobile phone determines whether the user has selected one or more of the prioritized individuals and/or group members, etc.).

Claim 21
Barnes as modified further teaches the method of claim 19, further comprising: contacting the plurality of related mobile user equipment in an order of theranking, wherein the at least one consequence comprises the contacting the plurality of related mobile user equipment (Dunko, fig.5, pars. 0052, pars. 0078-0079, based on the location proximity information returned to the initiating mobile phone, the initiating mobile phone compares the information to determine which particular individuals and/or group members in the PTT list are closest to the waypoint…, the initiating mobile phone determines whether the user has selected one or more of the prioritized individuals and/or group members, etc.).

Claim 49 
The claim is rejected using the same grounds and motivation used for rejecting claim 18 above.
Claim 50
The claim is rejected using the same grounds and motivation used for rejecting claim 19 above.
Claim 51
The claim is rejected using the same grounds and motivation used for rejecting claim 20 above.
Claim 52
The claim is rejected using the same grounds and motivation used for rejecting claim 21 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641